Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Incorporation by Reference
This application incorporates by reference WIPO patent WO105220 filed 19 Nov 2021. All the material from the WIPO patent which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the WIPO patent which is not present in this application forms no part of the claimed design. 

Claim Refusal – 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

The scope of a claim is definite only when it is supported by an enabling disclosure.1 When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.
The claim scope must be less than or equal to the scope of the enablement.2 The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
 
The claim is indefinite and nonenabling for the following reasons:
The specification claims an indeterminate length between the break lines shown in the drawings.  
To overcome this part or the rejection, the applicant may amend the specification to cancel the phrase: [[and indicate indeterminate length of the lighting fixture]].

Reproduction 1.3 shows a strap that is significantly longer and coiled, which is inconsistent with the short and mostly straight strap seen in the remaining views. Additionally, the description of the figure as "Exploded" is not sufficient to explain the inconsistency in appearance. Please see the following illustration. 

    PNG
    media_image1.png
    738
    632
    media_image1.png
    Greyscale

The applicant is advised that it may not be possible to redraw the indefinite/nonenabling features indicated above without introducing new matter. In the alternative, Reproduction 1.3 and the accompanying description may be canceled.

A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).   

If a drawing reproduction is to be canceled, the appropriate reproduction must be removed from the drawing disclosure.  The applicant is further reminded that renumbering of reproductions in HAGUE applications is prohibited. Please leave the remaining reproduction numbers as is.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is refused under 35 USC 112(a) and (b), as set forth above.

Hague - Reply Reminder 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below. 

Telephonic Interviews 
A telephonic interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).    
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at 
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Notes on Correspondence  
The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant: 

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 
1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file." 

Please see MPEP 502.03 II (Article 5) for more details.

Responding to Official USPTO Correspondence 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window

For additional information regarding responding to office actions see:
https://www.uspto.gov/patents/maintain/responding-office-actions

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Yosinski whose telephone number is (571)272-9481. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan B Hattan can be reached on (571)272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.Y./Examiner, Art Unit 2918  

/Marie D. Fast Horse/Primary Examiner, Art Unit 2918                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
    

    
        1 A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164
        2 National Recovery Technologies Inc. v. Magnetic Separation Systems Inc., 49 USPQ2d 1671 (Fed. Cir. 1999) See Goodman, 11 F.3d at 1050, 29 USPQ2d at 2013 (“the specification must teach those of skill in the art ‘how to make and how to use the invention as broadly as it is claimed’ “) (citing Vaeck, 947 F.2d at 496); In re Fisher , 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)